No. 122,627

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                 In the Matter of the Care and Treatment of MAX R. SAIZ.


                              SYLLABUS BY THE COURT

1.
       A court has the inherent authority to enter sanctions that are reasonably necessary
for the administration of justice so long as the sanctions are not inconsistent with the
relevant statutes.


2.
       Since 1897, courts in Kansas have also had the statutory authority to find someone
in contempt of court. K.S.A. 20-1201 et seq. A court may sanction the failure to comply
with an order in a civil case through the indirect contempt of court procedure set out in
K.S.A. 2020 Supp. 20-1204a.


3.
       A district court has the authority to impose sanctions, even in Sexually Violent
Predator Act cases, for the failure of a party to comply with court orders. But the scope of
that authority is not unlimited. The court cannot order a sanction that is specifically
prohibited under the Sexually Violent Predator Act.


4.
       Before finding a party in indirect contempt of court, the court must follow the
statutory procedures set out in K.S.A. 2020 Supp. 20-1204a.




                                              1
5.
       Because of its potency, a court must exercise its power to sanction a party for
noncompliance with a court order with restraint and caution. Courts must be on guard
against confusing offenses to their sensibilities with obstruction to the administration of
justice.


       Appeal from Finney District Court; MICHAEL L. QUINT, judge. Opinion filed May 14, 2021.
Reversed and remanded with directions.


       Brant M. Laue, deputy solicitor general, and Derek Schmidt, attorney general, for appellant.


       Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, for appellee.


Before ARNOLD-BURGER, C.J., POWELL and CLINE, JJ.


       ARNOLD-BURGER, C.J.: The State appeals the district court's order releasing Max
R. Saiz from his civil commitment as a sexually violent predator under K.S.A. 59-29a01
et seq. (SVPA). The State argues the district court improperly ordered Saiz released from
the program without sufficient legal or factual basis and that Saiz failed to show probable
cause existed to believe his condition had significantly changed to justify his placement
on transitional release. Because the district court abused its discretion in ignoring the
procedural requirements of the SVPA and erroneously concluded that the State violated a
prior order, we reverse the order of release and remand to the district court for further
proceedings.


                             FACTUAL AND PROCEDURAL HISTORY


       In 2001, the State successfully petitioned the court to involuntarily commit Saiz as
a sexually violent predator under the SVPA, based on his previous convictions. Those


                                                   2
convictions involved sexually violent crimes against a three-year-old and a four-year-old
child and an adult female.


       Since his commitment date, Saiz has received nearly annual examinations
recommending his continued commitment and treatment as a sexually violent predator.
From 2003 to 2005, Saiz had his parole revoked for threatening another patient, so the
court did not conduct any annual reviews during that time.


       Saiz has filed several petitions for transitional release or conditional release. One
of these petitions led to a ruling by Finney County District Judge Michael Quint in July
2016, finding that Saiz


       "has shown sufficient progress that he should be in Phase 4 'Relapse Prevention' with an
       opportunity to show progress and readiness to enter Phase 5 'Transitional.' In preparation
       for that evaluation progress, Mr. Saiz shall be given the documented opportunity to take
       all classes and access to all programs that are directed to prepare him for all tests and
       evaluations necessary to move to the transitional stage. Said staff evaluation shall be held
       no sooner than 6 months, nor longer than 12 months from this date and subject to further
       court oversight."


       In May 2017, Judge Quint issued a supplemental ruling and noted "the Court's
prior Order did not order Mr. Saiz to be placed in transitional release, conditional release
or final discharge."


       Saiz filed the current petition in September 2018. In the petition, he asserted that
the State failed to follow the district court's previous order and that he "has achieved a
level of advancement in his treatment" that warrants either transitional release or
consideration for conditional release or actual discharge from the program.




                                                     3
       The State responded and refuted whether Saiz was eligible for transitional release,
and it also contended the court lacked jurisdiction to consider a request for conditional
release or final discharge because Saiz was not currently on transitional release.


       The district court, with Judge Quint presiding, held a hearing in August 2019. At
the outset, the State argued that the hearing should be limited to an annual review while
Saiz' counsel argued the hearing should also encompass all the allegations in his petition,
including the issue of failure to comply with the court's prior order. The court determined
it would be going forward on both matters, explaining, "This is both an annual review for
Mr. Saiz, but it's also a continuation of the Court's order from [2016] that is on the table
and whether or not the State has been in compliance. So both of those issues as far as I
am concerned are issues that are relevant for today's hearing."


       Saiz' counsel presented testimony from three witness: Dr. Stanley Mintz, as well
as both Saiz and his wife Lindsey. Dr. Mintz was a licensed psychologist who the district
court appointed as an independent examiner to evaluate Saiz. The State presented
testimony from Keri Applequist, the assistant clinical director for the Sexual Predator
Treatment Program (SPTP); Scott Wilson, the licensed clinical psychotherapist who met
with Saiz and authored his 2018 and 2019 annual examinations; and Dr. Marc Quillen,
the program director and chief forensic psychologist of the SPTP.


       In December 2019, the district court issued a journal entry and order for release,
finding, relevant to this appeal, that the previous order from 2016 "remains the Law of
this case." As for that order, the court then found:


       "12.   This Court found and ordered Mr. Saiz to be placed in Relapse Prevention and
              instead he was placed in Skill Acquisition, despite 16 years of 'acquiring' skills
              under the previous program.




                                                   4
       "13.    Instead of moving to Reintegration and Transition, he was, in 2016, returned to
               the lowest level to start over, notwithstanding this Court's Order.
                        "It is uncontroverted that in violation of this Court's Order, he was denied
               access to any program deemed by the LSH [Larned State Hospital] needed to
               achieve 'Reintegration' or 'Transition'.


       "14.    State's witnesses testified that there were 283 men currently at the LSH Sexual
               Predator Unit, which 200 are in the first tier and 51 are deemed in the higher tier.
               Dr. Quillen testified that 20 men were in Reintegration and 19 in Conditional
               Release. In response to a direct question, Dr. Quillen answered that only 10 men
               have been 'released' and 45 have died waiting to go through the process. When
               Mr. Saiz challenged him that it was 54 men who have died, Dr. Quillen did not
               challenge that number.


       "15.    During our hearing, Dr. Quillen announced that Mr. Saiz had, for the second time
               in a year, failed by having a reaction during the 'Lie Detector Test' despite
               answering the questions asked with an appropriate and proper verbal response. It
               is the Court's understanding, that he is stuck in the lowest tier together with the
               other 200 men who are likewise stuck there by what many, including the
               Supreme Court, would be considered pseudoscience. The 'failures' on the stress
               test will allegedly prevent him from moving up for a year, or until he has two
               stress tests that he passes.


       "16.    Mr. Saiz has been in custody of the State for 24 years running since his last
               conviction. He's statistically, 5 times more likely to die in custody than be
               released under the current structure of his detainer.


               "This Court finds that the State of Kansas has failed to follow the Court's Order
       of 2016. Mr. Saiz'[] detainer is not for any legitimate, scientific, evidentiary, or
       therapeutic purpose or reason, and that he should be and is Ordered released effective no
       later than February 1, 2020."


       The State moved to stay Saiz' release pending appeal. Because Judge Quint had
retired about two weeks after issuing the ruling, the case was reassigned to a different
                                                      5
judge, who ultimately granted the stay after conducting a hearing and considering
arguments from counsel.


                                           ANALYSIS


        The State argues that the district court's December 2019 decision ordering the
release of Saiz from the SPTP was not supported by a sufficient legal or factual basis. In
essence, the State contends the court ignored the procedures established in the SVPA and
that "Saiz was not eligible for any type of release or discharge as a matter of black letter
law."


        Resolution of an issue regarding release under the SVPA generally involves
interpretation of the SVPA, which presents a question of law subject to unlimited review.
Nauheim v. City of Topeka, 309 Kan. 145, 149, 432 P.3d 647 (2019). That said, Saiz asks
this court to review the district court's decision for an abuse of discretion, arguing that the
court's rationale for ordering his release was a sanction that stemmed from the State's
noncompliance with a previous court order. See Stone v. City of Kiowa, 263 Kan. 502,
518, 950 P.2d 1305 (1997) (reviewing court's imposition of sanctions for an abuse of
discretion). A judicial action constitutes an abuse of discretion if (1) it is arbitrary,
fanciful, or unreasonable; (2) it is based on an error of law; or (3) it is based on an error
of fact. Biglow v. Eidenberg, 308 Kan. 873, 893, 424 P.3d 515 (2018).


        We agree that the clear language used by Judge Quint in his order established that
he ordered Saiz released based on his finding that the State had violated a previous court
order. So we examine whether the district court had the legal authority to order Saiz'
release as a sanction for noncompliance with its previous order, whether there was a
factual basis to conclude that the State had violated the court's previous order, and
whether the sanction was reasonable and not arbitrary or fanciful.


                                                6
The district court has the legal authority to order sanctions against a party for failure to
comply with a court order.


       The first question we face is whether a district court has the legal authority to
sanction a party for noncompliance with a court order. The answer is yes, even in an
SVPA case.


       The district court did not state the legal basis for its ruling but Saiz argues that it
could rely on its "inherent powers" to order Saiz' release as a sanction for the State's
failure to comply with the court's 2016 order. See Beal v. Rent-A-Center of America, Inc.,
13 Kan. App. 2d 375, Syl. ¶ 5, 771 P.2d 553 (1989) (dismissal with prejudice was not an
abuse of discretion where party disregarded court orders, failed to attend hearings, and
disregarded discovery requests).


       A court has the inherent authority to enter sanctions that are "reasonably necessary
for the administration of justice" so long as the sanctions are not inconsistent with the
relevant statutes. Wilson v. American Fidelity Ins. Co., 229 Kan. 416, 421, 625 P.2d 1117
(1981). This power exists regardless of whether there is any statutory authority for
sanctions. Alpha Med. Clinic v. Anderson, 280 Kan. 903, 926, 128 P.3d 364 (2006). But
since 1897, courts in Kansas have also had the statutory authority to find a party in
contempt of court. K.S.A. 20-1201 et seq. A court may sanction the failure to comply
with an order in a civil case through the indirect contempt of court procedure set out in
K.S.A. 2020 Supp. 20-1204a.


       And since the Kansas Rules of Civil Procedure govern the SVPA, a court may
exercise that same authority to enter sanctions in an SVPA proceeding. See K.S.A. 2020
Supp. 59-29a04(g) ("Pre-commitment proceedings, post-commitment proceedings,
including conditional release and final discharge and other court proceedings are civil in
nature. Such proceedings shall follow the procedures set forth in chapter 60 of the Kansas

                                               7
Statutes Annotated, and amendments thereto, except as expressly provided elsewhere in
the [SVPA]."); In re Care & Treatment of Jones, 57 Kan. App. 2d 808, 815, 459 P.3d
827, rev. denied 311 Kan. 1045 (2020) (Kansas Rules of Civil Procedure apply in SVPA
proceedings unless the SVPA specifically provides otherwise—thus allowing for motions
to dismiss and motions for summary judgment.). Before finding a party in indirect
contempt of court, the court must follow the statutory procedures set out in K.S.A. 2020
Supp. 20-1204a. We pause to note that the State does not allege that the procedure used
here deviated from that required by K.S.A. 2020 Supp. 20-1204a.


       We have no trouble finding that a district court has the legal authority to impose
sanctions, even in SVPA cases, for the failure of a party to comply with court orders. But
the scope of that authority is limited. The court cannot order a sanction that is specifically
prohibited under the SVPA. So we next examine whether the court's order was prohibited
under the SVPA by examining its required procedures.


       Under the SVPA, there is a hierarchy of stages before the court may release a
sexually violent predator. A person may only be granted final discharge from the program
after at least five years in conditional release. K.S.A. 2020 Supp. 59-29a08(b). And a
person must successfully complete the transitional release phase before being placed in
conditional release. There is no dispute that Saiz has never made it to transitional release,
let alone conditional release, and later final discharge. Nor could he have been since only
three years had passed since the 2016 order placing him in relapse prevention (level four)
with the opportunity to move to transitional release (level five).


       A district court does have the statutory authority to move a patient into transitional
release but only after following a specific procedure. While in custody, a sexually violent
predator is entitled to a yearly review of his or her mental condition to determine if he or
she is eligible for movement into the next procedural stage. For a petition for transitional
release, the results of the annual examination are filed with the district court that

                                              8
committed the person and a written notice is given to the person explaining his or her
right to petition the district court for transitional release over the State's objection. K.S.A.
2020 Supp. 59-29a08(a). Because of a 2017 legislative change, the person must file a
request for an annual review hearing within 45 days of the court filing the written notice.
K.S.A. 2020 Supp. 59-29a08(b). At that hearing, the confined person bears the burden of
showing probable cause to believe their mental condition has significantly changed so
that they are safe to be placed in transitional release. K.S.A. 2020 Supp. 59-29a08(d).
After such a showing, the court then holds another hearing where the State must show
beyond a reasonable doubt that the person's mental condition remains so that it would not
be safe to place the individual in transitional release. K.S.A. 2020 Supp. 59-29a08(g). If
the court is not convinced, the court shall order the person to "remain in secure
commitment," but otherwise shall order the person be placed in transitional release.
K.S.A. 2020 Supp. 59-29a08(h).


       It was such a petition for transitional release, filed after Saiz' 2013 annual review,
that led to Judge Quint's 2016 order requiring that the State place Saiz in relapse
prevention (not transitional release) to ready him for transitional release in the future.


       "[Saiz] has shown sufficient progress that he should be in Phase 4 'Relapse Prevention'
       with an opportunity to show progress and readiness to enter Phase 5 'Transitional.' In
       preparation for that evaluation progress, Mr. Saiz shall be given the documented
       opportunity to take all classes and access to all programs that are directed to prepare him
       for all tests and evaluations necessary to move to the transitional stage. Said staff
       evaluation shall be held no sooner than 6 months, nor longer than 12 months from this
       date and subject to further court oversight."


       Whether that was an order that Judge Quint could legally make is irrelevant now
because the State failed to pursue an appeal.




                                                       9
       Two years later, Saiz filed the current petition and in it he requested, as part of his
2018 annual review, transitional release, conditional release, or discharge. He also
alleged in his petition that the State failed to follow Judge Quint's 2016 order, that he had
filed a show cause order for contempt, and that the State had not responded. Judge Quint
advised the parties the hearing would be an annual review and release hearing as well as a
contempt hearing.


       As to the allegation of contempt, Saiz alleged that the State had not given him a
chance to take classes and access all programs necessary to prepare for transitional
release due to a lack of funding for those programs—thus the State failed to follow Judge
Quint's 2016 order. During the hearing on his petition, Saiz presented a compelling case
related to the impossibility of compliance when the State fails to staff programs due to
shortages. In addition, testimony from psychologists and staff members, as well as Saiz
himself, thoroughly examined whether the State should move Saiz to transitional release.
The evidence was conflicting. After the presentation of evidence the district court could
have made a probable cause finding and ordered that Saiz receive a hearing on
transitional release under K.S.A. 2020 Supp. 59-29a08(g). But the judge had no authority
to order conditional release or discharge under the SVPA. Because those options were
unavailable to him under the SVPA, he could not bypass those requirements by imposing
a sanction of discharge from the program contrary to the statute.


       For these reasons, the district court's decision to release Saiz was a legal error
because the court ignored its statutory role under the SVPA.


The State complied with the district court's 2016 order.


       The record also shows the court erred in finding that the State violated the 2016
order. As mentioned, the court later clarified its 2016 order by noting that it "did not


                                              10
order Mr. Saiz to be placed in transitional release." Instead, the court merely directed the
SPTP place Saiz on phase four of the program as it then existed.


       A review of the record shows that the SPTP staff moved Saiz into phase four on
August 2, 2016—about two weeks after the district court's 2016 order. He remained in
phase four for about a month, at which point he received a notification that "his behaviors
have not demonstrated the level of self-regulation expected of an individual on Phase
Four." In particular, Saiz reportedly refused to participate in some of his treatment
groups, made "derogatory and insulting comments to staff," and "threatened to punch a
peer in the mouth." As a result, the SPTP staff returned Saiz to phase two because an
individual on phase four "should have full control of their emotion regulation and should
not be threatening other residents or staff." So even though the district court's conclusion
that "[i]t is uncontroverted that in violation of this Court's Order, he was denied access to
any program deemed by the LSH needed to achieve 'Reintegration' or 'Transition'" has
some basis in fact, it ignores the fact that Saiz violated other requirements of phase four,
which caused SPTP staff to return him to an earlier phase unrelated to the availability of
programming.


       For these reasons, the district court's decision to release Saiz as a sanction for the
State's failure to comply with its 2016 order was a factual error because the State did
comply.


The district court's sanction was unreasonable.


       Reviewing the transcript of the proceeding as well as his order, it becomes obvious
that Judge Quint was frustrated with the failure of the Larned State Hospital (LSH) SPTP
to graduate patients from the program. He mentioned it in his 2016 order and again in his
order in this case. He expressed his concern that only 10 patients since the beginning of
the SPTP had achieved total discharge and 54 had died. He reflected his belief that

                                              11
patients in the program were being held based on pseudoscience with no realistic
opportunity of being released. He concluded by finding that the State disregarded his
2016 order and that Saiz' "detainer is not for any legitimate, scientific, evidentiary, or
therapeutic purpose or reason, and that he should be and is Ordered released effective no
later than February 1, 2020."


       But, the district court's responsibility under the SVPA is not to direct the treatment
of committed persons. This court has repeatedly recognized in sexually violent predator
cases that courts should defer to the judgment of mental health professionals on the
treatment staff of the SPTP about which treatment methods are appropriate for a
particular person. In re Care & Treatment of Twilleger, 46 Kan. App. 2d 302, 309, 263
P.3d 199 (2011) (citing Youngberg v. Romeo, 457 U.S. 307, 322-23, 102 S. Ct. 2452, 73
L. Ed. 2d 28 [1982]); Merryfield v. State, 44 Kan. App. 2d 817, 821, 241 P.3d 573 (2010)
(same).


       At the 2016 hearing, Saiz indicated that he was not requesting conditional release
or final discharge. To order him discharged just three years later without obtaining the
other treatment modalities that prepare him for life outside the institution was
unreasonable. The staff who testified from LSH expressed concern that Saiz was not even
ready for transitional release, let alone complete discharge. They concluded that if Saiz
were to skip phases and go directly to conditional release when he had no programming
or experience related to community interaction, he would be destined for failure. He had
none of the necessary tools to deal with the stressors he would face outside the facility.
Although there was some concern as to whose fault that was—Saiz' or LSH for lack of
available programming—it was ultimately the public that was being sanctioned and
placed in danger by the court's order.


       We find that even if it were legally and factually appropriate, the order of
complete discharge from the program a mere three years after Saiz himself agreed he was

                                              12
not ready for transitional release was unreasonable. Because of its potency, a court must
exercise its power to sanction a party for noncompliance with a court order with restraint
and caution. See Chambers v. NASCO, 501 U.S. 32, 44, 111 S. Ct. 2123, 115 L. Ed. 2d
27 (1991); Knutson Mortgage Corp. v. Coleman, 24 Kan. App. 2d 650, 652, 951 P.2d
548 (1997). As the United States Supreme Court has cautioned, courts "must be on guard
against confusing offenses to their sensibilities with obstruction to the administration of
justice." Brown v. United States, 356 U.S. 148, 153, 78 S. Ct. 622, 2 L. Ed. 2d 589
(1958). The contempt sanction imposed was grossly disproportionate to the offense
alleged—failure to have programming available to allow a patient to timely comply with
requirements to advance through the various stages of the SPTP. It was more a reflection
of Judge Quint's dissatisfaction with the SPTP in general, than the specifics of this case.


       For these reasons, we find that the district court abused its discretion in ordering
Saiz' release. Although the SVPA does not prohibit imposing sanctions that are otherwise
available under the Kansas Rules of Civil Procedure, the decision here ignores key
aspects of the procedural requirements found in the SVPA. The district court serves a
specific role in ordering a committed individual's placement into transitional release,
conditional release, or final discharge. In making such a decision it must not only give
due regard to the judgment of mental health professionals about the appropriate treatment
methods, but it must also follow the procedure adopted by the Legislature. As a result, we
reverse the order releasing Saiz from State custody.


       The State also argues that Saiz failed to demonstrate probable cause to believe that
his mental condition has significantly changed so that he is safe for transitional release
under K.S.A. 2020 Supp. 59-29a08(d). Saiz makes no attempt to address this issue in his
brief. And understandably so. The district court made no probable cause finding one way
or the other as to Saiz' motion for transitional release. Its ruling was explicitly a sanction
for failure to comply with its 2016 court order—a sanction that made a probable cause
finding for transitional release irrelevant. Because the district court made no findings

                                              13
about Saiz' request for transitional release based on either his 2018 or 2019 annual report,
we must remand the case to consider the evidence presented under K.S.A. 2020 Supp. 59-
29a08(d). If the court finds that probable cause exists, the district court is then required to
hold a hearing on the issue of transitional release under K.S.A. 2020 Supp. 59-29a08(g).


       Reversed and remanded with directions.




                                              14